Exhibit 10.1

 


MAY 10, 2005


 

STRICTLY PERSONAL AND CONFIDENTIAL

 

Hand delivered, original to employee file

 

Aaron Shipper

 

 

Dear Aaron,

 

I am pleased to reconfirm your position as Senior Vice President, Advanced
Planning and President of Mayflower at Alderwoods Group, Inc.  This letter is
intended to replace any other previous employment letters and/or contracts,
between you and Alderwoods Group Inc.; and details your new salary increase,
effective on May 1, 2005.

 

 

POSITION:

 

SENIOR VICE PRESIDENT, ADVANCED PLANNING

 

 

 

Reports to:

 

Paul Houston, President and Chief Executive Officer

 

 

 


EFFECTIVE:


 


MAY 1, 2005


 


 


 

Base Pay:

 

$220,000.00 gross per annum.

 

 

 

Annual Incentive:

 

You are entitled to participate at the annual executive level of 40% target and
80% maximum. Program details supplied to you.

 

 

 

Stock Options:

 

You will be entitled to participate in the stock option program. The details of
future grants will be covered by a separate stock option agreement as determined
and administrated by the Board of Directors.

 

 

 

Benefits:

 

You will continue to be eligible to participate in the company benefits program.
Furthermore, you will be eligible for a $3,000 medical spending account. More
details on the above will be covered under separate cover.

 

 

 

Club Membership:

 

You will be eligible to expense up to $1,500 towards a club membership.

 

 

 

Annual Medical:

 

You are entitled to take a company paid annual medical.

 

 

 

401K:

 

You will continue to be eligible to participate in the company’s 401K program in
which you can make deposits and the company will match the value.

 

 

 

Car Allowance:

 

You will be entitled to $800.00/month (paid bi-weekly).

 

 

 

Vacation Entitlement:

 

You are eligible for four (4) weeks vacation per year.

 

--------------------------------------------------------------------------------


 

Termination of Employment:

 

If you should be terminated for any reason other than just cause, you will be
entitled to receive twelve (12) months severance consisting of base salary and
standard health and dental benefits. All other benefits would cease on your last
day of active employment. Similarly your health and dental benefits would cease
should you obtain alternate coverage during the 12 month period. The severance
benefit would be paid over a 12 month period.

 

 

 

Change of Control:

 

if there is a change in control, as defined under the 2005 Equity Incentive
Plan, and as a result your employment is terminated, you will receive
twenty-four (24) months severance as defined above.

 

 

Should you have any questions please contact me. Please show your acceptance of
the above terms and conditions of your employment by signing and returning a
copy of this letter.

 

 

Sincerely,

per

 

/s/ Paul Houston

 

 


PAUL HOUSTON

President and Chief Executive Officer

 

 

I have read, understand and voluntarily agree to the terms and conditions for my
employment with Alderwoods Group Inc.

 

 

/s/ Aaron Shipper

 

May 10, 2005

 


AARON SHIPPER


DATE

 

--------------------------------------------------------------------------------